Per Curiam.

It is undisputed that two of the jurors made separate and unauthorized visits to the scene of the accident. This was highly improper and so inherently prejudicial as to require a new trial. The rule that a jury may not impeach its own verdict is no longer applicable in respect to misconduct outside the juryroom (People v. De Lucia, 20 N Y 2d 275; cf. Parker v. Gladden, 385 U. S. 363).
The order should be unanimously affirmed, with $25 costs.
Concur— McDonald, P. J., Groat and Schwartzwald, JJ.
Order affirmed, etc.